Exhibit 10.1

 

Carlisle Companies Inc.

16430 N. Scottsdale Road, Suite 400

Scottsdale, AZ 85254

[g44671kki001.gif]

 

D. Christian Koch
President and Chief Executive Officer

 

PRIVATE & CONFIDENTIAL

 

TO:                                                                          
Robert Roche

 

FROM:                                                       D. Christian Koch

 

DATE:                                                          January 5, 2017

 

I am pleased to offer you employment as Vice President and Chief Financial
Officer of Carlisle Companies Incorporated (the “Company”).  This letter sets
forth the terms and conditions of your employment.

 

1.                                      Employment and Position.  Your
employment will commence on February 15, 2017 (the “Employment Date”).  You will
be employed on a full-time basis as Vice President and Chief Financial Officer
and report to me.

 

2.                                      Compensation and Benefits.

 

(a)                                 Base Salary.  Your starting annual base
salary will be $570,000, payable in accordance with the Company’s regular
payroll practices and subject to increase from time to time by the Compensation
Committee in its discretion.

 

(b)                                 Bonus.  You will be eligible to earn an
annual target bonus of 75% of your base salary with a maximum award opportunity
equal to 150% of your base salary.  Bonus payments are typically made in
February based on the prior year’s performance and subject to the discretion and
approval of the Compensation Committee.

 

(c)                                  Long Term Incentive.  You will be eligible
for annual equity grants with a grant date target value equal to 150% of your
base salary with the first annual award made on the Employment Date.  Annual
equity grants currently include stock options, performance shares and
time-vested restricted stock (each weighted 331/3%).  All equity grants are
subject to the discretion and approval of the Compensation Committee.

 

--------------------------------------------------------------------------------


 

(d)                                 Sign-On Compensation.  To compensate you for
the value of the forfeited stay bonus from your prior employer, you will receive
a one-time grant of “restricted” shares of Company common stock on the
Employment Date having a grant date value of $1,000,000.  The restriction on
these shares will lapse and will be distributed to you ratably over 2 years
beginning on the first anniversary of the grant date; provided you continue to
be employed by the Company on such distribution dates.  The restriction will
also continue to lapse in accordance with the 2 year schedule if, prior to the
second anniversary of the Employment Date, your employment is terminated by the
Company other than for cause.  During the period of restriction, you will
receive all dividends paid with respect to these shares.

 

(e)                                  Recoupment of Compensation.  All of the
Company’s equity grants contain restrictive covenants that prohibit you from
competing with the Company or soliciting or employing any Company personnel for
one year following your termination or disclosing any of the Company’s
confidential or non-public information.  In addition, the Company may terminate
any outstanding equity grant, rescind any exercise, payment or delivery pursuant
to an equity grant or recapture any annual bonus or shares of the Company’s
common stock or the proceeds from your sale of shares issued pursuant to an
equity award if the Company determines that you have engaged in activities which
are materially prejudicial to or in conflict with the interests of the Company,
including any breaches of fiduciary duty or the duty of loyalty.

 

3.                                      Employee Benefit Plans.  You will be
entitled to participate in all employee benefit plans, from time to time in
effect, generally available for Company executives, subject to plan terms and
applicable Company policies.  Currently, the Company offers senior executives
group health and dental plans, group term life insurance, long-term disability
insurance, a 401(k) plan and a deferred compensation plan.  In addition, you
will be entitled to participate in the Company’s supplemental pension plan which
provides participating executives a cash balance pension benefit.

 

4.                                      Change of Control.  You will be entitled
to participate in the Company’s executive severance program providing for
benefits in the event of the “change of control” defined generally as an
acquisition of 20% or more of the outstanding voting shares of the Company or
change in the majority of the Company’s’ Board of Directors.

 

In the event of a termination of your employment within three years of a “change
of control,” you would be entitled to three years compensation, including bonus,
retirement benefits equal to the benefits you would have received had you
completed three additional years of employment, continuation of all life,
accident, health, savings and other fringe benefits, all in accordance with and
subject to the terms of the executive severance program.

 

5.                                      Relocation Package.  We expect you to
relocate to the Scottsdale, Arizona area as soon as possible but in no event
later than September 1, 2017.  In connection with your

 

--------------------------------------------------------------------------------


 

relocation, you will be eligible for the Company’s relocation program which
reimburses most of the reasonable costs and expenses incurred in connection with
your relocation.

 

6.                                      Other Benefits.  You will be entitled to
four weeks of vacation per year and reimbursement of financial planning and tax
compliance expenses.

 

If you have any questions, please give me a call.

 

Sincerely,

 

/s/ D. Christian Koch

 

D. Christian Koch

 

President and Chief Executive Officer

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

/s/ Robert Roche

 

Robert Roche

 

 

--------------------------------------------------------------------------------